Citation Nr: 0327233	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard of Indiana from 
November 1955 to March 1963, with a relevant period of active 
duty for training from May 1958 to June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

REMAND

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board developed the 
case to obtain a copy of an audiogram of testing conducted by 
a private audiologist identified by the veteran.  By way of 
history, the Board notes that the veteran had expressed 
dissatisfaction with the way the May 2001 and February 2002 
VA audiological examinations were conducted.  The veteran 
also expressed dissatisfaction with the results of the 
audiograms administered at the VA examinations.  The Board 
decided to assist the veteran in obtaining a copy of the July 
2001 audiogram conducted by Beltone as the veteran seemed to 
indicate that the results demonstrated on that examination 
were more reflective of the severity of his hearing 
disability.  The veteran completed the requisite consent form 
to obtain those results.  It appears that the results of the 
July 2001 audiogram are not available.  The results, however, 
of an audiogram conducted in March 2003 have been forwarded.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's new duty to assist 
regulations as codified at 38 C.F.R.         § 19(a)(2) and 
(a)(2)(ii) (2002).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held, in part, that 38 C.F.R. § 
19.9(a)(2) was invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver.  The 
March 2003 audiogram from Beltone has not been considered by 
the RO.  Thus, the case must be remanded for the RO's initial 
consideration of the additionally obtained evidence in the 
absence
of a waiver of jurisdiction from the veteran. 

The Board also observes that the veteran must be advised with 
written notice of the VCAA.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans, 327 F.3d at 1348 (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this
opportunity to inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice. 

Accordingly, this case is REMANDED for the following action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
and any other applicable legal precedent.  
This action should include written notice 
to the veteran and his representative of 
the provisions of the VCAA and the laws 
applicable to the claim, as well as the 
roles of VA and the veteran in 
identifying and gathering evidence 
relevant to the claim per Quartuccio.  
The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.    

2.  The veteran's claim should be 
readjudicated with consideration of all 
of the evidence, to include the March 
2003 audiogram from Beltone, and any 
other additional evidence obtained.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


